         Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 THE UNITED STATES OF AMERICA and
 THE STATE OF NEW YORK ex rel.
 DR. ANTONI NARGOL and
 DR. DAVID LANGTON,
                                                                        Case No. 12-10896-MPK
                 Plaintiffs-Relators,
                                                                        HONORABLE
 v.                                                                     M. PAGE KELLEY

                                                                    RELATOR’S MOTION
                                                                    FOR AN EXTENSION

 DEPUY ORTHOPAEDICS, INC., DEPUY, INC.,
 and JOHNSON & JOHNSON SERVICES, INC.,

                 Defendants.

                        RELATORS’ MOTION FOR EXTENSION OF TIME
                            TO PRODUCE CERTAIN DOCUMENTS

       Relators Dr. Antoni Nargol and Dr. David Langton (“Relators”) hereby respectfully

move the Court for a two-week extension of time to produce “any further discovery concerning

the motion to strike and dismiss the operative complaint” pursuant to the Court’s January 19,

2021 Order (# 499). Under Fed. R. Civ. P. 6(b)(1)(A), “[w]hen an act may or must be done

within a specified time, the court may, for good cause, extend the time with or without motion or

notice if the court acts, or if a request is made, before the original time or its extension expires.”

       I.      Relators’ Motion for an Extension of Time to Produce Discovery

       On February 1, 2021, Defendants rejected Relators’ request for an extension. Defendants

stated “[w]e expect to be able to provide Defendants’ position on Relators’ proposed motion on

or before the close of business” on February 3, 2021 and demanded that Relators produce the

discovery as scheduled. See Ex. 1, February 1, 2021 Email from C. Missett to R. Brooks.



                                                   1
         Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 2 of 9




        There is good cause for Relators’ motion. Relators respectfully submit that the Court

should extend Relators’ time to produce any such further discovery pending the Court’s

assessment of material facts that Defendants have withheld from it and from Relators throughout

this collateral proceeding. Relators submit that these facts confirm that Defendants should be

entitled to either less discovery than anticipated, or no discovery at all.

        Relators have learned since this Court’s January 19, 2021 hearing that Defendants

voluntarily disclosed the device dimensions at issue to the public months before the operative

complaint was filed in May 2015. This means that, unless explained by metaphysics, 1

Defendants’ statements to this Court that Relators’ use of the dimensions in the Second

Amended Complaint (“SAC”) violated the January 5, 2015 Order of ASR Judge David A. Katz 2

were patently and knowingly false. In contrast, Relators’ repeated statements to the Court that

Defendants’ disingenuous weaponization of the Katz Order is a waste of this Court’s time and

resources, have been entirely accurate all along.

        Defendants’ own admissions and Judge Katz’s own express statements confirm that their

“renewed motion to strike and dismiss” would both be futile and would do no more than prolong

what has already been more than a year of pointless collateral litigation. Relators discovered

Defendants’ latest deception while collecting responsive documents regarding the document at

issue: the document Defendants have described as “among the most important documents in the

entire company” (#481 at 3), the “crown jewels, the secret sauce, the thing that distinguished



1
  Cf. January 19, 2021 H’ng Tr. at 94:12-16 (“I do think that this whole thing turns on some weird
metaphysical definition of what is derived from the other case if they’re given the exact same discovery
and they have the exact same information to produce the exact same analysis”).
2
 See e.g. # 481 (“This laundering of [the drawing at issue] constitutes a clear violation of the January 5,
2015 order issued by the late Honorable David A. Katz in the ASR MDL”).


                                                    2
         Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 3 of 9




DePuy’s product” from competitors (January 19, 2021 Tr. at 53:2-6) (the “Drawing”). Relators

have learned that, quite to the contrary, Defendants released the official version of the Drawing

into the public domain during one of the Pinnacle MDL bellwether trials more than seven years

ago in October 2014. 3 The official drawing revealed the very same device dimensions

Defendants now claim irredeemably tainted a pleading Relators would not file until May 2015.

In other words, the dimensions were no longer confidential as of seven months before the SAC

was filed and Relators’ accompanying Declarations signed.

        Defendants will be unable to dispute that the SAC’s incorporation of the information

contained in the Drawing did not violate the Katz Order. Nearly six years ago, Defendants

confirmed for Relators that their use of such a document earlier “produced in open court and thus

made publicly available” in the SAC “will not violate the ASR or Pinnacle MDL Confidentiality

Orders.” See Ex. 2, April 1, 2015 Letter from M. Seltzer to R. Brooks at 2-3. Even had they not

already conceded this point, Judge Katz has foreclosed them from doing so. During an April 16,

2015 Status Conference attended by both Mr. Seltzer and Defendants’ ASR MDL Counsel,

Judge Katz expressly stated that it is “obvious” that “there is no breach of confidentiality when

public information was used” and that “[t]he risk of course is, is it public information. 4”

        Defendants’ voluntary disclosure of the device dimensions that Relators incorporated into

their complaint nearly seven months later moots entirely Defendants’ argument that Dr.


3
 The official drawing was part of the same document Relator Langton searched for in the Fall of 2013, the
Pinnacle 510k. See #496 at 6-9. Defendants introduced the Pinnacle 510k, which included the official
drawing, as Exhibit D-467 during the Herlihy-Paoli Trial on October 6, 2014. See Ex. 3, “Amended
Exhibits List – Admitted at Trial” at 10; Ex. 4, Defendant Exhibit D-467 at D-567.17-24.
4
 Emphasis is added. While Defendants’ qui tam and ASR MDL counsel were both present, no transcript
or other document officially recorded the conference because it was not held on the record. See Ex. 5.
However, administrative staff with Relators’ former counsel Sanford Heisler Sharp LLP took
contemporaneous notes which confirm this verbatim quotation of Judge Katz.


                                                   3
         Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 4 of 9




Langton’s receipt of the Drawing violated Judge Katz’s Order in any way. For this same reason,

the declarations Judge Saylor required Relators to sign that “the second amended complaint does

not violate any relevant court order” (#101) were entirely truthful and accurate. 5 Relators’

earlier proposed Motion to Amend the SAC is likewise moot, because there is no confidential

information to be removed. Relators request a two-week extension of time to produce the

discovery contemplated by #499 so that the Court may consider both the implications of

Defendants’ omission of this information, and Relators’ additional requests for relief.

        II.     Relators Await Defendants’ Response to Their Request that Defendants
                Meet and Confer Regarding Relators’ Other Anticipated Motions

        On January 30, 2021, Relators advised Defendants that they intend to move for: (1)

clarification of whether #499 requires Relators to produce discovery, including privileged

communications, to avoid dismissal of the SAC for its use of publicly available information; and

(2) an order replacing the operative briefing schedule for Defendants’ motion to strike and

dismiss with one for Relators’ anticipated motion for partial summary judgment. To date,

Relators have not been apprised of whether Defendants assent to or oppose either motion. While

they await a response, Relators seek the Court’s ruling on their motion for an extension

sufficiently in advance of the February 5, 2021 deadline for them to select appropriate

documents for production.




5
 Relator Langton’s receipt of the Drawing did not violate the Pinnacle MDL Protective Order. Not only
were the dimensions contained in the Drawing non-confidential at the time the SAC was filed, but Dr.
Langton’s receipt of it before either of the Relators signed the Pinnacle Protective Order eliminates any
possibility of a violation of that Order, even had Defendants not publicized the information months before.


                                                    4
         Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 5 of 9




       III.    Conclusion

       Relators are mindful of the seriousness with which this Court has addressed Defendants’

allegations of wrongdoing against Relators and their counsel. Respectfully, however, neither

Judge Katz’s Order nor Judge Saylor’s Order prohibited Relators from using nonconfidential

information to plead their complaint. As relevant to Dr. Sawyer’s and Mr. Brown’s disclosure of

the Drawing to Dr. Langton, the Pinnacle MDL Protective Order provides a means for a party

(such as MDL plaintiffs’ counsel) to remedy an unauthorized disclosure of confidential

information. 6 Likewise, Judge Kinkeade’s July 18, 2014 Order provides a means for Relators

to remedy an unauthorized disclosure of confidential information to third parties made during the

Government’s investigation. See #496 at Exhibit 18. Pursuant to that Order, Relators

supplemented their July 28, 2014 in camera submission made to Judge Kinkeade on February 1,

2021. See Ex. 6, February 1, 2021 Letter to Hon. Judge Ed Kinkeade.

       While we believe Relators’ and MDL Counsel’s required disclosures to Judge Kinkeade

have the potential to adequately address the Court’s concerns, we, of course, are prepared to

produce any discovery that may be necessary for Relators’ defense against Defendants’ motion

to strike and dismiss. By this motion, Relators respectfully move for an extension of two weeks

so that they may benefit from the Court’s clarification of its January 19 Order, and so that the

Court may consider Relators’ request regarding the briefing schedule. Relators’ counsel will be

prepared to discuss the foregoing issues during the February 5, 2021 hearing should the Court

choose to include them as part of the day’s agenda.



6
  The Pinnacle Protective Order requires parties to the Pinnacle MDL matter that “learn[] of any
unauthorized disclosure of documents or information” to “immediately inform the Court in writing of all
pertinent facts relating to such disclosure.” See #106-2, Exhibit B at ¶ 19.


                                                  5
        Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 6 of 9




Dated: February 2, 2021             Respectfully submitted,



                                     /s/ Ross B. Brooks
                                    Ross B. Brooks
                                    (admitted pro hac vice)
                                    THE BROOKS LAW FIRM, LLC
                                    173 Huguenot Street Suite 200
                                    New Rochelle, NY 10801
                                    Telephone: (914) 821-6717
                                    Facsimile: (914) 363-8723
                                    ross@brooks-lawfirm.com

                                    Justin Presnal
                                    (admitted pro hac vice)
                                    SIMMONS HANLY CONROY
                                    5216 Cascades Drive
                                    College Station, TX 77845
                                    Telephone: (979) 224-2036
                                    jpresnal@simmonsfirm.com

                                    Jayne H. Conroy
                                    Massachusetts Bar No. 546090
                                    SIMMONS HANLY CONROY
                                    112 Madison Ave., 7th Floor
                                    New York, NY 10016
                                    Telephone: (212) 784-6402
                                    jconroy@simmonsfirm.com

                                    W. Mark Lanier
                                    (admitted pro hac vice)
                                    THE LANIER LAW FIRM
                                    6810 FM 1960 Rd W
                                    Houston, TX 77069-3804
                                    Telephone: (713) 659-5200
                                    wml@lanierlawfirm.com

                                    Richard J. Arsenault
                                    (admitted pro hac vice)
                                    NEBLETT, BEARD & ARSENAULT
                                    2220 Bonaventure Court
                                    P.O. Box 1190
                                    Alexandria, Louisiana 71301



                                       6
Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 7 of 9




                            Telephone: (800) 256-1050
                            rarsenault@nbalawfirm.com

                            Grant E. Morris
                            (admitted pro hac vice)
                            LAW OFFICES OF GRANT MORRIS
                            1666 Connecticut Avenue NW, Suite 300
                            Washington, DC 20009
                            Telephone: (202) 499-5210
                            gmorris@sanfordheisler.com

                            Counsel for Plaintiff-Relators
                            Antoni Nargol and David Langton




                              7
        Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 8 of 9




                    CERTIFICATE PURSUANT TO LOCAL RULE 7.1
       Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for Relators Antoni Nargol
and David Langton and counsel for Defendants in the above-referenced action have conferred in
good faith in an effort to narrow or resolve the issues raised in this motion and that counsel for
the Defendants have indicated that they do not consent to this motion.


                                              /s/ Ross Brooks
                                             Ross B. Brooks




                                                8
        Case 1:12-cv-10896-MPK Document 501 Filed 02/02/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2021, I electronically transmitted the foregoing
document to the Clerk of the United States District Court using the CM/ECF system for filing and
service on all parties and counsel.


                                             /s/ Ross B. Brooks
                                            Ross B. Brooks




                                               9
